Citation Nr: 1625546	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.

4.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

5.  Entitlement to service connection for degenerative joint disease of the left wrist



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran; the Veteran's wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1954 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

As discussed below, the RO previously denied a claim for service connection for hypertension in a rating decision dated in November 1974.  The Veteran did not appeal that rating decision.  On the current claim for service connection, the RO never addressed whether to reopen the claim and instead, adjudicated the claim on the merits.  Where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, the Board has styled the claim for hypertension as a claim to reopen.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hypertension was initially denied in a November 1974 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.
 
2.  New evidence submitted since November 1974 relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  Service connection for bilateral hearing loss and tinnitus was initially denied in a November 2006 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.
 
4.  New evidence submitted since November 2006 relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

5.  Carpal tunnel syndrome of the left wrist was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

6.  Degenerative joint disease of the left wrist was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The requirements to establish entitlement to service connection for carpal tunnel syndrome of the left wrist have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).

5.  The requirements to establish entitlement to service connection for degenerative joint disease of the left wrist have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in June 2011, August 2011, and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was also afforded a hearing before the Board and a transcript has been placed in the file.  The Veteran has not alleged any deficiency in the hearing.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence 

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

      Hypertension

Service connection for hypertension was originally denied in a November 1974 rating decision.  The Veteran's claim was denied because the condition was not shown by the evidence of record.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.   §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence of record at the time of that decision consisted of service treatment records. 
 
Evidence added to the record since November 1974 includes VA and post-service Air Force Academy Medical Hospital (AFAMH) records, and lay statements from the Veteran.  The VA medical records establish the Veteran has been diagnosed with hypertension.  The Veteran attributes his symptoms to stressful events in service.  

This evidence is "new" as it was not previously submitted to agency decision makers.  Some of it is also "material" as it relates to an unestablished fact  necessary to substantiate the Veteran's claim; namely, a diagnosis of hypertension.  Accordingly, the claim for service connection for hypertension is reopened.

      Bilateral Hearing Loss and Tinnitus

Service connection for bilateral hearing loss and service connection for tinnitus were both originally denied in a November 2006 rating decision.  The Veteran's claim was denied because the evidence did not establish a connection to service.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond and Buie, both supra. 

The evidence of record at the time of that decision included service treatment records, post-service AFAMH records, and a VA examination report, wherein the VA examiner opined the hearing loss and tinnitus were not related to service. 

Evidence added to the record since November 2006 includes additional VA treatment records, AFAMH treatment records, private treatment records, and hearing testimony.  The VA medical records establish the Veteran has been diagnosed with sensorineural hearing loss and tinnitus.  A treating physician in September 2013 and a private audiological evaluation in March 2016 concluded it is at least as likely or not that the Veteran's bilateral sensorineural hearing loss is the result of his noise exposure while in service.  

This evidence is "new" as it was not previously submitted to agency decision makers.  Some of it is also "material" as it relates to an unestablished fact  necessary to substantiate the Veteran's claim; namely, a link between service       and the Veteran's bilateral sensorineural hearing loss and tinnitus.  Accordingly,  the claims for service connection for bilateral hearing loss and service connection for tinnitus are reopened.

Service Connection -- Left Wrist 

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he injured his wrist during his active service, resulting in his current left wrist carpal tunnel syndrome and left wrist degenerative joint disease disabilities.  He testified he slipped on ice and was treated with a cast, which had to be replaced twice during the course of treatment.  Another serviceman recalls that he and the Veteran went on a hunting trip and the Veteran had a cast.

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with both left wrist carpal tunnel syndrome and left wrist degenerative joint disease.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the conditions are related to service.

Service treatment records show that the Veteran sought treatment for left wrist   pain in July 1972.  The notes record that the Veteran reported no injury to the left wrist.  The diagnosis was left wrist sprain and tenosynovitis.  Left wrist X-rays in August, September, and November 1972 were all normal.  The Veteran also had an orthopedic clinic evaluation in September 1972, but an etiology for the Veteran's left wrist pain could not be identified.  The Veteran was allowed normal use of     the left wrist.  In the January 1974 separation exam, the Veteran had no left wrist complaints and examination of the left wrist was normal.

Left wrist carpal tunnel syndrome (CTS) was noted in a problem list in January 2000 and listed as a diagnosis in September 2000.

In June 2005, while being treated for left shoulder symptoms, the Veteran gave a history of fracturing his left wrist three times, but the note does not report when the fractures occurred.  

In a November 2011 VA examination, the examiner noted that the Veteran was diagnosed in service with simple left wrist sprain and tenosynovitis.  Thereafter, there were no residuals or symptoms while the Veteran was in service and the      left wrist remained asymptomatic for the next 26 years.  At the time of the VA examination, there was no documentation establishing degenerative or traumatic arthritis.  The examiner concluded there was no nexus between the in-service left wrist complaints and treatment and left wrist CTS.  The 2000 onset of left CTS is time-wise (26 years) and pathophysiologically distinct from the 1972 active duty diagnosis of simple left wrist sprain and tenosynovitis. 

In January 2012, X-rays revealed the Veteran had degenerative joint disease in the left wrist.  The same X-ray studies documented a past history of a left wrist fracture.  The Veteran also had DJD of the right wrist as well.

In April 2012, a VA examiner reviewed the file and concluded the Veteran's recently documented left wrist degenerative joint disease (DJD) is not due to or the result of the Veteran's left wrist complaints in 1972.  The service treatment records confirm no major trauma (and certainly no fracture) of the left wrist.  Instead, the left wrist pain had a spontaneous onset and the etiology was unknown.  In addition, the expected objective radiological evidence of a fracture or other trauma to the left wrist was absent from several serial X-rays in service.  After three to four months, the pain resolved without further treatment in service.  The left wrist, over the    next 26 years, had no medical record documentation of any ongoing chronic pain symptoms nor are there records of any evaluations, treatments, or pathologic diagnoses.  The examiner concluded the Veteran's left wrist DJD was unrelated to service as the Veteran had no documented service trauma to the left wrist that could induce DJD.  Further, X-rays serially confirmed no DJD until January 2012.  The January 2012 report noted a past left wrist fracture which the service treatment records documented did not occur on active duty.  The VA examiner concluded  that the Veteran's left wrist DJD is more likely than not a consequence of normal aging or a residual of a left wrist (non-service) fracture.  

As there is no medical evidence of arthritis or carpal tunnel syndrome in service or within one year following discharge from service, competent evidence linking the current conditions with service is required to establish service connection.  

On this question, the most probative evidence of record is the opinions from the  VA examiners in the November 2011 and the April 2012 VA examiners.  The examiners concluded the Veteran's claimed CTS and DJD disabilities are not likely related to injury during service.  The opinions were provided following review       of the claims file and examination of the Veteran.  The examiners specifically acknowledged the Veteran had left wrist symptoms in service and why the Veteran believes his disabilities arose from this incident, but found the current disabilities were not related to service.  The opinions provide adequate rationale for the conclusion reached, to include noting the current conditions are the result of aging or a post-service event and there was no evidence of chronic problems with the left wrist for years after service.  Thus, the Board finds the opinions are adequately supported and consistent with the other evidence of record.  Accordingly, the VA examiner's opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  There are no medical opinions of record to the contrary

The Board recognizes the Veteran has reported having pain in his wrist since falling on ice in service.  However, the Board finds the service treatment records and the normal findings and lack of complaints on separation examination to be more probative as to the status of the Veteran's left wrist in service than the assertions made decades later in conjunction with the claim for benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  In any event, as arthritis and carpal tunnel syndrome were not shown in service, the continuity provisions of 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

The Board also recognizes the Veteran has presented evidence of wearing a cast, which another serviceman has recalled.  The X-rays, however, did not demonstrate a fracture and the records do not reflect the medical providers providing a cast but do reference issuing a wrist splint, which may be what the Veteran and the other serviceman, as laymen, are referring to.  In any event, treating symptoms with a cast or splint still does not establish a nexus between service and CTS or DJD because such a link requires a medical opinion.  The VA examiners have concluded there is no link between CTS or DJD and service and there are no contrary medical opinions of record.

While the Veteran believes that his current left wrist disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of CTS and DJD are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left wrist CTS and left wrist DJD is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Accordingly, the Veteran's left wrist CTS and left wrist DJD were not shown in service or for many years thereafter, and the most probative evidence is against a finding that those conditions are related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to this extent only the appeal is granted.

Entitlement to service connection for carpal tunnel syndrome of the left wrist is denied. 

Entitlement to service connection for degenerative joint disease of the left wrist is denied. 


REMAND

The Board finds that additional development is required on the reopened claims for service connection for hypertension, hearing loss and tinnitus.

There has not been a VA examination to address whether the Veteran's hypertension disability is related to service.  A VA medical examination and accompanying medical opinion is needed.

Regarding the hearing loss claim, there are conflicting opinions of record.  A November 2006 VA examiner opined that the bilateral hearing loss and tinnitus   are not related to service, including loud noise exposure to jets and firing pistols, because the Veteran had normal hearing during service.  However, hearing loss need not be shown during service to establish service connection; rather, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

A treating physician in September 2013 and a private audiological evaluation in March 2016 concluded it is at least as likely or not that the Veteran's bilateral sensorineural hearing loss is the result of his noise exposure while in service.  Neither discussed the normal results upon discharge.  However, the September 2013 opinion was based on the premise that the 1995 audiogram was performed contemporaneous to the Veteran's discharge from service.  As the Veteran was discharged from service in 1974, the opinion is based on an inaccurate factual premise.  Moreover, the March 2016 opinion did not provide a sufficient rationale for the conclusion reached.  Thus, a new VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete a release form for all medical providers who have recently treated in for hypertension, hearing loss and tinnitus, to include the     Air Force Academy Hospital from October 2015.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.   

2.  After the record development is completed, provide  the Veteran with a VA examination for hypertension.   The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service   or is causally related to service, to specifically include the Veteran's report that the condition is related to experiencing stress in service.  The examiner should explain the reasons for the opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  After the record development is completed, provide the Veteran with a VA audiological examination.  The claims file must be reviewed by the examiner in conjunction  with the examination.  All necessary testing should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss and tinnitus are causally related to service, to specifically include the Veteran's noise exposure without hearing protection in service.  In rendering the opinion, the examiner should address why the Veteran's hearing loss and tinnitus are/are not merely a delayed response to the in-service noise exposure.  The examiner should explain the reasons for     the opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  After the development requested is completed, readjudicate the claims for service connection.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


